Citation Nr: 0600175	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-26 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1983 to February 
1987.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (ROs) in 
Waco, Texas.  

The veteran testified in support of this claim in April 2004, 
at a hearing held at the RO before a Decision Review Officer, 
and in October 2005, at a videoconference hearing held before 
the undersigned Veterans Law Judge.

In September 2005, the RO certified the veteran's appeal to 
the Board.  Thereafter, following the latter hearing, the 
veteran submitted additional evidence, specifically, VA 
treatment records, to the Board.  During the October 2005 
hearing, prior to submitting such evidence, the veteran 
indicated that he wanted this evidence to go directly to, and 
be considered by, the Board.  In other words, he waived the 
RO's initial consideration of such evidence.  Transcript 
(Tr.), pages 7-8 (Oct. 20, 2005).  Accordingly, the Board 
need not remand this case to the RO for review of the 
evidence.  

During the same hearing, the veteran raised claims for 
service connection for anxiety/a psychiatric disorder and 
headaches secondary to his service-connected bilateral 
hearing loss.  Tr. at 3-6.  The Board refers this matter to 
the RO for appropriate action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran has level I hearing acuity in each of his 
ears.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the aforementioned notice requirements of the 
VCAA do not apply.  Rather, because VA furnished the veteran 
VCAA notice pursuant to 38 U.S.C.A. 
§ 5103(a) (West 2002) pertaining to his service connection 
claim, after the filing of the notice of disagreement, the 
veteran was not entitled to additional VCAA notice pertaining 
to his newly raised claim for a higher initial evaluation.  
Instead, to ensure the veteran was adequately informed, VA 
was required to issue a statement of the case, which notified 
the veteran of the law and regulations pertinent to his 
appeal and the evidence upon which the RO relied in assigning 
the initial evaluation at issue.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this case, the RO provided the veteran such a 
statement of the case in March 2004, thereby satisfying the 
notice requirements of the VCAA, as interpreted in VAOPGCPREC 
8-2003.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, it secured 
and associated with the claims file all of the evidence the 
veteran reported as being pertinent to his claim, including 
service medical records and VA and private treatment records.  
Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him a VA 
examination, during which an examiner discussed the severity 
of the veteran's hearing loss.    

Under the facts of this case, "the record has been fully 
developed and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103. 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  The Board thus deems the 
record ready for appellate review.   

II.  Analysis of Claim

The issue before the Board is whether the veteran is entitled 
to a higher initial evaluation for bilateral hearing loss.  
The veteran asserts that the noncompensable evaluation 
initially assigned this disability does not accurately 
reflect the severity thereof.  He contends that his hearing 
loss, which developed secondary to his duties in the military 
as a heavy equipment operator, is severe, gradually worsens 
yearly, affects his life, including his relationships with 
his children, and causes him to experience anxiety attacks 
and headaches and seek psychiatric treatment. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2005). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The RO has evaluated the veteran's hearing loss as 
noncompensably (zero percent) disabling pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100 (2005).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2005).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2005).  When the puretone threshold is 30 decibels 
or less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2005).  

According to these criteria and the evidence and reasoning 
noted below, the veteran's bilateral hearing loss disability 
picture does not more nearly approximate the criteria for a 
compensable evaluation under DC 6100.   

On enlistment examination conducted in December 1982, the 
veteran underwent two audiological evaluations.  An 
audiometer first revealed the following pure tone thresholds, 
in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
5
5
15
35
LEFT
5
15
25
55

A second audiometer revealed the following pure tone 
thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
5
5
10
30
LEFT
5
15
15
50

During active service, the veteran did not report hearing 
loss and no health care provider diagnosed such a condition.  
On separation from service, the veteran opted to forego 
undergoing a medical examination.

Since discharge, the veteran has undergone VA and private 
audiological evaluations and received VA treatment for 
hearing loss.  During a private evaluation conducted in June 
2003, an audiometer revealed the following pure tone 
thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
10
25
50
65
LEFT
10
35
55
65

According to a June 2003 letter from the private audiologist 
who conducted this testing, these results show mild to 
moderately severe nerve hearing loss from 2000 to 8000 Hertz 
bilaterally, the left ear slightly stronger than the right 
ear, speech reception thresholds that correlated well with 
pure tone averages, and excellent speech understanding scores 
in quiet.  The audiologist recommended annual evaluations and 
the usage of ear protection while exposed to loud noises.  

During a VA audio examination conducted in July 2003, an 
audiometer revealed the following pure tone thresholds, in 
decibels:

HERTZ

1000
2000
3000
4000
RIGHT
15
25
55
55
LEFT
15
35
55
55

The examiner noted average puretone decibel loss of 38 in the 
right ear and 40 in the left ear and 100 percent speech 
recognition scores bilaterally.  He diagnosed mild to 
moderate high frequency sensorineural hearing loss with 
excellent speech discrimination ability bilaterally.  He 
recommended that the veteran undergo a hearing aid 
evaluation.  He explained that the veteran's bilateral 
hearing loss had worsened since shown on entrance into the 
service.    

During VA outpatient treatment visits, including audiological 
consultations, dated from June 2005 to September 2005, health 
care providers confirmed that the veteran had hearing loss 
bilaterally and issued him hearing aids.  

The audiological examination reports reflect that the veteran 
has level I hearing acuity in each of his ears.  These 
numeric designations are derived by applying the puretone 
threshold averages of 38 in the right ear and 40 in the left 
ear and speech discrimination scores of 100 percent to Table 
VI.  With regard to both ears, such averages and scores 
combine to show level I hearing acuity.  Under 38 C.F.R. 
§ 4.85, Table VII, DC 6100, these findings establish the 
veteran's entitlement to a noncompensable (zero percent) 
evaluation for bilateral hearing loss.  

The veteran argues that, because his hearing loss developed 
secondary to his military duties, a higher initial evaluation 
is warranted.  The Board acknowledges this argument, but 
notes that the cause of the veteran's hearing loss is only 
relevant to a claim for service connection for hearing loss, 
not to the claim on appeal; the only information relevant to 
this claim is that which addresses the severity of the 
veteran's hearing loss. 

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should his hearing loss disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the criteria for an initial compensable evaluation for 
hearing loss have not been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for bilateral hearing 
loss, that claim must be denied.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


